Citation Nr: 0725316	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 


INTRODUCTION

The veteran had active duty for training from February 1976 
to May 1976 and active duty from February 1977 to October 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record indicates that service medical records 
(SMRs) were requested.  A February 2004 duty to assist letter 
informed the veteran that his SMRs had been obtained, and the 
May 2004 rating decision reports that the RO had SMRs for 
active duty from February 22, 1977 to October 3, 1978, and a 
National Guard Enlistment examination dated October 6, 1980.  
Those records are no longer in the claims folder.  Although 
the veteran submitted copies of his SMRs in May 2004, the 
National Guard Enlistment examination record is not included 
and it is unclear whether his copies are otherwise complete.  
Consequently, the veteran's SMRs must again be requested from 
the National Personnel Records Center (NPRC).


Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC to obtain a copy of 
the veteran's SMRs.  

2.  After the foregoing development has 
been completed, the RO should supply the 
claims folder to the examiner who 
conducted the September 2005 VA 
examination (or, if unavailable, to 
another appropriate VA reviewer) in order 
to review the claims folder.  The 
reviewer should acknowledge reviewing the 
claims folder in the report.  In an 
addendum, the examiner should opine as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that a right or left ankle 
disability was incurred in or is 
otherwise related to service.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



